                      IN THE UNITED STATES BANKRUPTCY COURT
                      FOR THE NORTHERN DISTRICT OF ALABAMA
                                 NORTHERN DIVISION

In re: SARAI SERVICES GROUP, INC. 1       )
                                          )                      Case No.: 18-82948-CRJ-11
         EIN: xx-xxx2969                  )
                                          )
                Debtor.                   )                      CHAPTER 11
    ______________________________________)

      DEBTOR’S RESPONSE TO LISA ROGERS’ MOTION TO WITHDRAW CLAIM

         COMES NOW Sarai Investment Corporation (the “Debtor”), and files this Response to
creditor Lisa Rogers’ (the “Creditor”) Motion to Withdraw Claim (the “Motion”) as follows:

         1.     Prior to the commencement of this bankruptcy case, the Debtor and Creditor
engaged in litigation over a business dispute in Alabama state court.

         2.     Since the filing of this bankruptcy case over a year ago, the only activity
concerning the litigation has been the Creditor obtaining permission from this Court to file a
counterclaim in the state court action. Otherwise, there has been no discovery, no motions and
no status conferences in the state court action.

         3.     The Debtor has filed a Plan of Reorganization (the “Plan”) that is currently
pending before this Court.

         4.     Creditor filed a proof of claim (Claim # 13) in this Chapter 11 case, and the Plan
provides treatment for Creditor’s claim.

         5.     To date, Creditor has not cast a ballot to vote in favor or against confirmation of
the Plan. Creditor has not filed an objection to the Debtor’s Disclosure Statement or Debtor's
Plan of Reorganization.

         6.     No party to this case has filed an objection to Creditor’s proof of claim.




1
        In addition to Sarai Services Group, Inc., the Debtors include the following: SSGWWJV LLC, Case No.
18-82949-CRJ-11; Sarai Investment Corporation, Case No. 18-82950-CRJ-11; and CM Holding, Inc., Case No. 18-
82951-CRJ-11.




Case 18-82948-CRJ11            Doc 359 Filed 11/21/19 Entered 11/21/19 11:31:28                     Desc
                                 Main Document     Page 1 of 2
       7.       The Debtor does not object to the Motion to the extent Creditor chooses not to
participate in any distribution to creditors. However, the Debtor objects to the Motion to the
extent Creditor seeks to litigate in state court a matter not currently in controversy.

       8.      Requiring the Debtor to litigate Creditor’s claim in state court would
unnecessarily deplete the Chapter 11 Estate’s resources in attorney’s fees and court costs, to the
detriment of the Debtor’s other creditors.

       WHEREFORE, PREMISES CONSIDERED, the Debtor respectfully requests that this
Court: deny Lisa Rogers’ Motion to the extent she seeks relief from the 11 U.S.C. § 362
Automatic Stay; and grant such further relief as this Court deems just and proper.


       Respectfully submitted this the 21st day of November, 2019.

                                                   /s/ Tazewell T. Shepard IV
                                                   Tazewell T. Shepard III
                                                   Tazewell T. Shepard IV
                                                   Attorneys for Debtor-in-Possession

                                                   SPARKMAN, SHEPARD & MORRIS, P.C.
                                                   P.O. Box 19045
                                                   Huntsville, AL 35804
                                                   Tel: (256) 512-9924
                                                    ty@ssmattorneys.com



                                 CERTIFICATE OF SERVICE

       This is to certify that I have this the 21st day of November, 2019 served the foregoing
document upon the Debtor’s 20 largest unsecured creditors, Richard Blythe, Office of the
Bankruptcy Administrator, P.O. Box 3045, Decatur, AL 35602, Whitney E. Tillman and Joe N.
Lampley, 1330 Washington Street, Huntsville, AL 35801, and all persons requesting notice by
electronic service through the Court’s CM/ECF system and/or by depositing said copies in the
United States Mail in properly addressed envelopes with adequate postage thereon.



                                             /s/ Tazewell T. Shepard IV
                                             Tazewell T. Shepard IV




Case 18-82948-CRJ11           Doc 359 Filed 11/21/19 Entered 11/21/19 11:31:28              Desc
                                Main Document     Page 2 of 2
